McMurray, Presiding Judge.
This appeal is from an order of the Superior Court of Fulton County, Georgia denying the appellant’s pro se petition styled “PETITION FOR WRIT OF CORAM NOBIS.” The pro se appellant, after this court’s having granted him an extension until May 22, 1985, has failed to file an enumeration of errors and brief. Notwithstanding the absence of an enumeration of errors and brief we have, however, conducted a thorough examination of the record and now consider the relevant issues raised in the superior court. Held:
The appellant in his pro se petition requested the superior court to amend the sentence he received in that court to run concurrent with and not consecutive to a Florida sentence he is currently serving in that State. The court held that it has discretion in imposing consecutive sentences for separate, offenses and that it was proper for it to order the Georgia sentence to run consecutively to the Florida sentence. We affirm the superior court’s ruling. See OCGA § 17-10-10 (b); Grimes v. Greer, 223 Ga. 628 (157 SE2d 260); Taylor v. Green, 229 Ga. 164 (190 SE2d 66); Huddleston v. Ricketts, 233 Ga. 112 (2) (210 SE2d 319). See also Downs v. State, 163 Ga. App. 485, 487 (295 SE2d 152).

Judgment affirmed.


Banke, C. J., and Benham, J., concur.